Conviction in County Court of Red River County of wife desertion, punishment fixed at a fine of $250.00.
The statement of facts presents a case of contradictory evidence, that of the state showing a wholly unjustifiable desertion and abandonment of a young wife in a condition of pregnancy, — no justifiable cause being shown for such desertion and failure to support. The defense is based on the proposition that appellant did not so desert his wife and fail to support her. We will not discuss the facts at length but are satisfied they justified the jury in their conclusion of guilt.
Appellant asked a special charge which was given. He moved for an instructed verdict, which was refused. He has two bills of exception.
The first complaint is of the refusal of the court to give the peremptory instruction above referred to, which was asked on the ground that the evidence failed to make out the state's case. We believe the learned trial judge well within his discretion in overruling this motion.
The other bill of exceptions is taken to the overruling of a motion to quash the complaint and information. The ground of this motion was that said pleadings charged no offense against the law in that they alleged the desertion and refusal to support to be "without justification," it being insisted that said words are not in the statute. An inspection of the language of the new statute of 1925, which was in effect at the time this complaint was filed, discloses that there are no such words in the statute defining and punishing this offense. However, we are of the opinion that appellant can not complain in as much as the insertion of these words, as suggested by the state's attorney in his brief, added to the burden of the state and imposed no additional burden on the accused.
Finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 391 
                    ON MOTION FOR REHEARING.